The opinion of the court was delivered by
Hopkins, J.:
The defendant was convicted of violating the prohibitory liquor law and appeals.
The facts were substantially these: Some federal prohibition officers, with a deputy sheriff, visited defendant’s farmhouse about eight miles from Independence, fortified with a search warrant. They found defendant’s wife in the kitchen and defendant in the next room. In one corner of the kitchen they found two gallon jugs containing intoxicating liquor. The wife began to cry; said she had begged them not to bring liquor into the house. The defendant, who was within hearing distance, claimed someone else must have left the liquor near his mail box; that he innocently brought it to his house. The jury saw and heard the witnesses and resolved the question of fact against the defendant. There was ample evidence *377to sustain the verdict, and no reason is apparent why the jury’s decision is not conclusive.
A contention that the court erred in the instructions to the jury is without substantial merit and cannot be sustained.
A contention that the court erred in admitting testimony of a former occasion when liquor was found in defendant’s possession must fail on authority of State v. Dunkerton (ante, p. 374, 277 Pac. 1019) and authorities cited.
We find no error in the record and are constrained to say that the appeal is without substantial merit.
The judgment is affirmed.